Citation Nr: 1402139	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-13 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Rory Reyhan Layne, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.  The appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era.

2.  The medical evidence of record shows a current diagnosis of diabetes mellitus, type II.


CONCLUSION OF LAW

Diabetes mellitus, type II, was incurred in active military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issue of entitlement to service connection for diabetes mellitus, type II.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  
The Veteran contends, in effect, that he is entitled to presumptive service connection for his diabetes mellitus on the basis of his service in Vietnam during the Vietnam Era, with resulting presumed exposure to herbicide agents.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty during active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, a claimant must submit (1) evidence of a current disability, (2) evidence of in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999). 

The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, diabetes mellitus, type II, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  For purposes of applying the presumption of exposure to herbicides, "service in the Republic of Vietnam" means that a veteran must have been present within the land borders of Vietnam to obtain the benefit of the presumption of herbicide exposure.  38 C.F.R. § 3.307(a)(6)(iii).

Preliminarily, private treatment records and an Agent Orange Registry letter reflect diagnoses and treatment for diabetes mellitus, type II.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim). 

The Veteran has alleged that during the Vietnam Era he was stationed at Naha, Okinawa, and during this tour of duty he was detached to Cam Ranh Bay, Republic of Vietnam, on a rotational basis for approximately thirty days, on exactly two occasions.  Specifically, the Veteran asserts that, between June 1967 and March 1968, he traveled aboard a C130A aircraft to Cam Ranh Bay where he was assigned to the 21st Tactical Airlift Squadron as an assistant crew chief and ground crew member.  

The Veteran's service treatment records and service personnel records reflect overseas duty, including in the Asian Pacific region, but fail to establish service in-country in the Republic of Vietnam.  Specifically, a request to the Joint Services Records Research Center for confirmation of the Veteran's duty in the Republic of Vietnam produced the following reply, "[t]here is no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam"

A review of the Veteran's military service records reflects an exemplary military career, with numerous commendations, including but not limited to a Vietnam Service Medal with one Bronze Service Star and the Republic of Vietnam Campaign Medal, for his efforts and quality of contribution.   Neither service nor post-service records reflect reason to doubt the Veteran's credibility in his assertions supportive of his claim.  The Board accordingly finds that not only is the Veteran competent to assert his duty stations while in the U. S. Air Force, but that he is entirely credible in his assertions of service in the Republic of Vietnam.  

Additionally, the Veteran has submitted a "buddy statement" from a friend; attesting to the fact that he served with the Veteran in their official capacities while detached to Cam Ranh Bay.  As corroborating evidence for the buddy statement, the Veteran also submitted a temporary duty assignment sheet showing that his friend had been stationed in Cam Ranh Bay.  The Board finds the letter and supporting evidence to be consistent with the assertions of the Veteran, and hence serve as strong corroboration of the Veteran's assertions of service in Vietnam at Cam Ranh Bay.

The Board finds that, taken as a whole, the evidence of record sufficiently corroborates the Veteran's assertions that he served in Vietnam between June 1967 and March 1968.  Accordingly, service connection for diabetes mellitus, type II, is warranted.


ORDER

Service connection for diabetes mellitus, type II is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


